 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3       Robert Pintado,                                      Case No. 2:18-cv-00991-JAD-CWH

 4              Plaintiff
         v.                                                      Order Adopting Report and
 5                                                                   Recommendation
         Maywood Police Department, et al.,
 6
                Defendants                                                [ECF No. 5]
 7

 8

 9            Pro se plaintiff and California resident Robert Pintado brings this case against

10 California’s Maywood Police Department and Maywood City Hall for return of his personal

11 property and for an apology. The magistrate judge has screened his claims and recommends that

12 I dismiss them with leave to amend because, although Pintado states that this court has diversity

13 jurisdiction over this case, he does not allege the parties’ citizenship or the amount in

14 controversy so that this court can confirm that it has jurisdiction to hear this matter. 1 The

15 deadline for objections to that recommendation passed without objection or any request to extend

16 the deadline to file one. 2 “[N]o review is required of a magistrate judge’s report and

17 recommendation unless objections are filed.” 3

18            IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

19 [ECF No. 5] is ADOPTED in full;

20

21   1
         ECF No. 5.
22   2
      Although Pintado did submit what appears to be a letter to the court, it does not identify any
     objection to, or error in, the recommendation. See ECF No. 7.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1         IT IS FURTHER ORDERED THAT Pintado’s complaint is DISMISSED for lack of

 2 subject-matter jurisdiction and with leave to amend if he can plead true facts to show that

 3 there is diversity of citizenship (i.e., that the plaintiff is from a different state than each of the

 4 defendants) and that the value of this case exceeds $75,000, as contemplated by 28 U.S.C. §

 5 1332; or that this case presents a federal question as contemplated by 28 U.S.C. § 1331. If

 6 plaintiff chooses to file an amended complaint, he is advised of the following:

 7                        x   An amended complaint supersedes the original complaint, so the amended

 8              complaint must be complete in itself. This means that the amended complaint must

 9              contain all claims, defendants, and factual allegations that plaintiff wishes to pursue

10              in this lawsuit.

11                        x   Plaintiff must separate out his various causes of action and must include

12              within each cause of action all of the facts to support each element of it. Plaintiff

13              should review the form complaints available at https://www.uscourts.gov/forms/pro-

14              se-forms/complaint-civil-case to understand the general format for proper complaints.

15                        x   If plaintiff chooses to file an amended complaint, he must file it by

16              September 6, 2019. If plaintiff does not file an amended complaint or fails to file it

17              by this court-ordered deadline, this case will be deemed abandoned and it will be

18              closed.

19         Dated: August 19, 2019

20                                                              _________________________________
                                                                             ____
                                                                                __ ___
                                                                                ____
                                                                                __   ____
                                                                                        ____
                                                                                          _ _____
                                                                                               _ _____
                                                                U.S. District Judg
                                                                              Judge
                                                                                dge Jennifer
                                                                                dg  Jeennifer A.
                                                                                              A. Dorsey
                                                                                                 Doorse
21

22

23



                                                        2
